COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Petty and Senior Judge Willis
Argued at Richmond, Virginia


PAUL MARVIN BLYTHE
                                                               MEMORANDUM OPINION* BY
v.      Record No. 2483-05-2                                    JUDGE WILLIAM G. PETTY
                                                                    AUGUST 22, 2006
JOYCE WRIGHT BLYTHE


                   FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                 Herbert C. Gill, Jr., Judge

                  Paul M. Blythe, pro se.

                  Donald E. Gulledge (Gordon, Dodson, Gordon & Rowlett, on brief),
                  for appellee.


        Appellant Paul Marvin Blythe (“husband”) appeals a qualified domestic relations order

(QDRO) entered pursuant to Code § 20-107.3(K)(4), awarding Joyce Wright Blythe (“wife”) the

gains earned on the portion of husband’s retirement account distributed to her in the couple’s

divorce decree. On appeal, husband argues that the trial court erred by (1) granting wife’s “motion

for gains and/or losses”; (2) “changing the allocation of a marital asset that was incorporated into

the final divorce decree”; (3) “disavowing” Rule 1:1; (4) “allowing the [wife’s] attorney to set the

gains” for the QDRO; (5) “ruling for the [wife’s] attorney to set the gains for the QDRO”; and

(6) “denying [husband’s] arguments against the gains and losses.”

        We hold appellant has waived his arguments by failing to comply with Rule 5A:20, and we

therefore affirm the judgment of the trial court.




        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND

        On appeal, we view the evidence in the light most favorable to wife, the party prevailing

below. Petry v. Petry, 41 Va. App. 782, 785-86, 589 S.E.2d 458, 460 (2003). Thus viewed, the

record establishes that the trial court entered a final divorce decree in this case on February 24,

2003, nunc pro tunc to March 13, 2002. As a part of the divorce decree, the court distributed the

couple’s marital assets, including the funds in husband’s deferred profit sharing account. The

final order awarded wife a specific amount of $196,828 while husband was awarded a specific

amount of $234,000. The decree left the record open for ninety days to allow the parties to enter

a QDRO.

        For a variety of reasons, including the internal policies of the deferred profit sharing

plan’s administrator, the QDRO was not entered within ninety days. Following a hearing on the

matter, the trial court entered a QDRO on September 14, 2005. That QDRO used an evaluation

date of July 26, 2005, in accordance with the plan administrator’s policies. In the over three-year

interim between the final divorce decree and the entry of the QDRO, the amount in the account

had increased; by that time, the wife’s proportional share of the account, based on the division in

the original divorce decree, was $222,809.

        This appeal followed.

                                            II. ANALYSIS

        Husband waived his arguments through his failure to comply with Rule 5A:20; thus, we will

not consider the merits of this case pursuant to the rules of this Court.

        Rule 5A:20(c) requires a “statement of the questions presented with a clear and exact

reference to the page(s) of the transcript, written statement, record, or appendix where each

question was preserved in the trial court.” Rule 5A:20(e) mandates that the appellant’s brief




                                                  -2-
include “[t]he principles of law, the argument, and the authorities relating to each question

presented . . . .”

        Husband, as the appellant, had the burden of showing by the record that reversible error

was committed. See Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992).

Mere unsupported assertions of error “do not merit appellate consideration.” Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Furthermore this Court “will not

search the record for errors in order to interpret the appellant’s contention and correct

deficiencies in a brief.” Id. Nor is it this Court’s “function to comb through the record . . . in

order to ferret-out for ourselves the validity of [appellant’s] claims.” Fitzgerald v. Bass, 6
Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

        Here, husband did not comply with Rule 5A:20(c). While he did list his six questions

presented in his opening brief, he did not refer to the pages of the record showing that the issue

was preserved in the trial court; rather, husband cited to the original divorce decree, a copy of

Rule 1:1, the QDRO itself, and the entire hearing transcript.

        Furthermore, husband did not comply with Rule 5A:20(e), as the brief he submitted does

not contain sufficient principles of law, argument, or citation to legal authorities or the record to

fully develop his arguments. Husband did refer to several cases and Rule 1:1 in his brief;

however, he did not derive any legal argument from them and did not explain how they

supported his position. Thus, we need not consider this argument. Theisman v. Theisman, 22
Va. App. 557, 572, 471 S.E.2d 809, 816, aff’d on reh’g en banc, 23 Va. App. 697, 479 S.E.2d
534 (1996).

        Finally, our holding today that husband has waived his arguments on appeal due to his

procedural default is consistent with our prior decisions. “Even pro se litigants must comply

with the rules of court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999);

                                                 -3-
see also Diamond v. Diamond, 20 Va. App. 481, 458 S.E.2d 303 (1995) (holding Rule 1:5

requires notice that the pro se party “appears in the case” as counsel). “[T]he ‘right of

self-representation is not a license’ to fail ‘to comply with the relevant rules of procedural and

substantive law.’” Townes v. Commonwealth, 234 Va. 307, 319, 362 S.E.2d 650, 656-57 (1987)

(quoting Faretta v. California, 422 U.S. 806, 834 n.46 (1975)), cert. denied, 485 U.S. 971 (1988).

       As we have determined husband waived his arguments by failing to comply with Rule

5A:20(c) and (e), we do not reach the issue of husband’s compliance with Rule 5A:18.

                                        III. CONCLUSION

       Since husband did not comply with Rule 5A:20 by failing to refer in his brief to pages of

the record showing that the issues he raised were preserved below and by failing to develop his

arguments in his brief, we affirm the judgment of the trial court.

                                                                                     Affirmed.




                                                -4-